DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:

31.    A sample processing apparatus to receive a cartridge and for use with a biological sample and/or a reagent, the apparatus comprising:
a housing;
a touchscreen display mounted to the housing; and
a control unit having a processor that is programmed to execute computer-readable commands;
said housing containing the following components:

at least one optical detector; and
a sample handling system having a common support and at least a first pipette body and at least a second pipette body, each pipette body having a chassis and each mounted on the common support structure, wherein at least one of the at least first pipette body and the at least second pipette body is independently movable and independently controllable in relation to the other, and wherein the sample handling system transfers the biological sample or the reagent from or to one or more locations within said housing, wherein the at least  at least second pipette body of the sample handling system is positionable to individually access each of the at least one detector and the cartridge insertion location; 
wherein each of the at least a first pipette body and the at least a second pipette body comprises: a pipette nozzle, a motor, a valve, a lead screw, and a piston; 
wherein the control unit is operably linked to communicate with the sample handling system, the touchscreen, and the at least one optical detector.

39.    The apparatus of Claim 35, wherein the at least first pipette body comprises a positive displacement pipette and the at least second pipette body comprises an air displacement pipette.
47.    A sample processing apparatus to receive a cartridge and for use with a biological sample and/or a reagent, the apparatus comprising:
a housing;

a control unit having a processor that is programmed to execute computer-readable commands;
said housing containing the following components: 
an opening in the housing; 
a tray defining a cartridge insertion location; 
at least one optical detector; and
a sample handling system having a common support and at least a first pipette body and at least a second pipette body, each pipette body having a chassis and each mounted on the common support structure, wherein at least one of the at least first pipette body and the at least second pipette body is independently movable and independently controllable in relation to the other, and wherein the sample handling system transfers the biological sample or the reagent from or to one or more locations within said housing, wherein the at least at least second pipette body of the sample handling system is positionable -to individually access each of the at least one detector and the cartridge insertion location;
wherein each of the at least a first pipette body and the at least a second pipette body comprises: a pipette nozzle, a motor, a valve, a lead screw, and a piston;
wherein the control unit is operably linked to communicate with the sample handling system, the touchscreen, and the at least one optical detector.

48.  A sample processing apparatus to receive a cartridge and for use with a biological sample and/or a reagent, the apparatus comprising: 
a housing;
a touchscreen display mounted to the housing; 
a camera mounted to the housing; and
a control unit having a processor that is programmed to execute computer-readable commands;
said housing containing the following components: 
a tray defining a cartridge insertion location; 
at least one optical detector; and
a sample handling system having a common support and at least a first pipette body and at least a second pipette body, each pipette body having a chassis and each mounted on the common support structure, wherein at least one of the at least first pipette body and the at least second pipette body is independently movable and independently controllable in relation to the other, and wherein the sample handling system transfers the biological sample or the reagent from or to one or more locations within said housing, wherein the at least at least second pipette body of the sample handling system is positionable to individually access each of the at least one detector and the cartridge insertion location;
wherein each of the at least a first pipette body and the at least a second pipette body comprises: a pipette nozzle, a motor, a valve, a lead screw, and a piston;


Allowable Subject Matter
Claims 31-33, 35-36, 39, and 46-48 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BRIAN R GORDON/Primary Examiner, Art Unit 1798